Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4, 7, 8, 11, 14-19 are pending in the instant application.
Allowable Subject Matter
Claims 1, 4, 7, 8, 11, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, the prior art fails to teach or suggest: detecting downlink control information (DCI) in response to the PRACH during a window having a length exceeding 10ms;
receiving a physical downlink shared channel (PDSCH) within the window based on the DCI, and
based on the UE being incapable of checking whether two bits of a first system frame number (SFN) included in the DCI are the same as two bits of a second SFN in which the PRACH is transmitted:
transmitting the uplink signal based on the PDSCH regardless of whether the two bits of the first SFN are the same as the two bits of the second SFN., in combination with the remaining limitations of the claim.

Regarding independent Claim 8, the prior art fails to teach or suggest: detecting downlink control information (DCI) in response to the PRACH during a window having a length exceeding 10ms;
receiving, through the at least one transceiver, a physical downlink shared channel (PDSCH) within the window based on the DCI, and
based on the UE being incapable of checking whether two bits of a first system frame number (SFN) included in the DCI are the same as two bits of a second SFN in which the PRACH is transmitted:
transmitting the uplink signal based on the PDSCH regardless of whether the two bits of the first SFN are the same as the two bits of the second SFN., in combination with the remaining limitations of the claim.

Regarding independent Claim 15, the prior art fails to teach or suggest: detecting downlink control information (DCI) in response to the PRACH during a window having a length exceeding 10ms; and
receiving a physical downlink shared channel (PDSCH) within the window based on the DCI, and
based on the UE being incapable of checking whether two bits of a first system frame number (SFN) included in the DCI are the same as two bits of a second SFN in which the PRACH is transmitted:
transmitting the uplink signal based on the PDSCH regardless of whether the two bits of the first SFN are the same as the two bits of the second SFN., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467